           Case 1:18-cv-08468-LGS Document 146 Filed 10/02/20 Page 1 of 1




 October 1, 2020

 VIA ECF

 Hon. Lorna G. Schofield
 United States District Judge
 United States District Court, Southern District of New York
 500 Pearl Street
 New York, New York 10007

         Re:     Abbott Laboratories v. Carol Feinberg, Case No. 18 Civ. 8468 (LGS)

 Dear Judge Schofield,

         We write on behalf of Plaintiff Abbott Laboratories (“Abbott”) with Defendants’ consent
 under Section I.D.3 of the Court’s Individual Rules and Procedures for Civil Cases to
 respectfully request the Court’s permission to file the Joint Final Pretrial Order in redacted form
 and under seal. These redactions are narrowly tailored to maintain confidentiality of the identity
 of various artworks, including the Painting at issue in this action.

         This Court previously allowed such redactions because they were “narrowly tailored to
 prevent the disclosure of information that could impair the value of the artwork at issue as well
 as other artworks.” (Sept. 28, 2020 Order, Dkt. No. 134; see March 2, 2020, Order, Dkt. No.
 108; August 28, 2019, Order, Dkt. No. 72; August 21, 2019, Order, Dkt. No. 70.) For these
 same reasons, Abbott again seeks the Court’s permission to redact the identity of the Painting, as
 well as several other artworks.

                                                          Respectfully submitted,



                                                          Judd B. Grossman

 cc:     All Counsel (via ECF)

The application is GRANTED. The parties may file their Joint Final Pretrial Order in redacted form and under seal.
The Court has reviewed the materials, and the proposed redactions are narrowly tailored to prevent the disclosure
of information that could impair the value of the artwork at issue, as well as other artworks. See, e.g., CSL
Silicones, Inc. v. Midsun Grp. Inc., No. 14 Civ. 1897, 2017 WL 4750701, at *4 (D. Conn. July 12, 2017) (allowing for
redactions of "commercially sensitive" information).

SO ORDERED

Dated: October 2, 2020
       New York, New York
